DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 l. 9 states “instead of” whereas the original instant specification does not support alternatively controlling the admission valve rather than the EGR valve.  Instant fig. 11 step 303 calculates the target admission valve position and then later S106 calculates EGR valve opening with no decisions in between, i.e. both admission valve and EGR valve are controlled together not alternatively.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 l. 8 states “in a case where the opening degree of the admission valve is correctable.”  It is not known what is meant by “correctable.”  It is unclear if correctable is supposed to mean, the valve is in an error state such as damaged, or the valve is able to be commanded, or if the accuracy is to be improved.  The “correctable” language may be an issue associated with translation from a foreign language.  The metes and bounds of the claim cannot be determined and are therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13,15-16,18-20,22,23 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Teraya US 2019/0120154.
In Re 11-13,15-16,18-20,22,23, Teraya teaches  
11. (New) An exhaust purification method for a gasoline engine (fig 1 para 29), the method comprising: 
	collecting exhaust particulates by a GPF device (36 fig 1 para 29); 
executing EGR control (MS4 fig 2, fig 3) of introducing exhaust gas flowing through an exhaust passage upstream (see fig 1) of the GPF device into an intake passage (12) via an EGR passage (10); and 
controlling an opening area (with 40) of the EGR passage in the EGR control to reduce the opening area of the EGR passage according to an operating state of the engine (fig 2 inputs NE KL THW Pu Pd) as a particulate deposition amount in the GPF device is increased (measured as deltaP fig 4, abstract paras 5-8), and an actual EGR rate or an EGR amount is brought close to a target value (“target EGR rate” para 41) according to the operating state of the engine (at least figs 1-7 paras 1-103).  

13. (New) The exhaust purification method for the gasoline engine according to claim 12, further comprising, -2- 4850-1593-0304.1Atty. Dkt. No. 040356-0995 in the EGR control, varying a correction amount of the opening degree of the EGR valve with respect to the particulate deposition amount in accordance with an exhaust flow rate in the exhaust passage (construed as para 6, wherein a higher pressure before the filter with low static pressure after filter yields a high delta pressure across filter leading to increased flow rate in the exhaust passage as same as applicable to the EGR differential per Bernouli’s Principle, where the EGR control based on high pressure due to filter particle loaded is in accordance with exhaust flow rate in the exhaust passage).
15. (New) The exhaust purification method for the gasoline engine according to claim 11, further comprising, in the EGR control, decreasing the opening area of the EGR passage as the engine is in an operating state in which an exhaust flow rate in the exhaust passage is increased (fig 5 theta_0 map with unclogged filter, para 71 region AR2 fig 7, high engine speed and load yields high intake air and exhaust rates with para 71 teaching reduction of EGR to reduce hot exhaust gas from melting intake “The region AR2, which is a dotted area, is a region in which if the amount of heat received by the intake passage 12 is increased and the intake
passage 12 is made of a material vulnerable to heat such as a plastic, deterioration thereof may be promoted”).

18. (New) The exhaust purification method for the gasoline engine according to claim 11, wherein the exhaust particulates include soot in the exhaust gas (exhaust particulates inherently include soot generated by the combustion of gasoline fuel as well as ash derived from engine oil, Teraya’s gasoline internal combustion engine inherently combusting gasoline and using engine oil to lubricate the internal combustion engine as known to a person having ordinary skill in the art at the time of invention filing, reference any automobile maintenance chart including engine lubricating oil replacement frequencies and oil change garage businesses).
19. (New) The exhaust purification method for the gasoline engine according to claim 11, wherein the exhaust particulates include ash in the exhaust gas  (exhaust particulates inherently include soot generated by the combustion of gasoline fuel as well as ash derived from engine oil, Teraya’s gasoline internal combustion engine inherently combusting gasoline and using engine oil to lubricate the internal combustion engine as known to a person having ordinary skill in the art at the time of invention filing, reference any automobile maintenance chart including engine lubricating oil replacement frequencies and oil change garage businesses).
In Re 20, claim 20 rejected in view of in re 11 as taught by Teraya as described above.
In Re 22-23, claims 22-23 rejected in view of in re 18-19 as taught by Teraya as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14,17,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraya US 2019/0120154 in view of Hamamoto US 2018/0258871.
In Re 14, Teraya, in accordance with the particulate deposition amount, further teaches as GPF particulate amount increases the pressure differential across the EGR valve increases and EGR rate uncontrollably increases to intake (para 6), according to the operating state of the engine as the particulate deposition amount is increased.

However, Hamamoto teaches an admission valve (ADM/V 39 fig 1) is provided in the intake passage (fig 1) so that a differential pressure generated between an inlet and an outlet of the EGR passage can be increased by a decrease in an opening degree (paras 20-35,39-59), and the method further comprises: in the EGR control, controlling the opening degree of the admission valve (fig 2); and increasing, in a case where the opening degree of the admission valve is correctable (construed as S1 ADM/V IS NORMAL? YES) instead (S5 adjusts ADM/V instead of EGR) of the opening area of the EGR passage, the opening degree of the admission valve.  Hamamoto further teaches admission valve differential pressured is controlled to more easily introduce EGR from exhaust to intake (para. 20).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Teraya’s method with the addition of the Hamamoto’s admission valve and valve opening differential pressure control to easily introduce EGR from exhaust to intake with increasing admission valve opening based on particulate deposition increase for easy EGR introduction.
In Re 17 and 21, Hamamoto teaches GPF.  
Hamamoto does not teach, however Teraya teaches arranging a turbocharger (7a fig 1) in the engine (100) so that an exhaust turbine (7c) is located upstream of the GPF device (construed as 45) with respect to a flow of the exhaust gas; and introducing the exhaust gas flowing through the exhaust before the effective filing date of the invention (AIA ) to add Teraya’s turbocharging configuration to Hamamoto to increase desirable sucked air.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art on PTO-892 form teaches EGR control in conjunction with after treatment devices and or admission valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARL C STAUBACH/               Primary Examiner, Art Unit 3747